60 N.J. 504 (1972)
291 A.2d 369
IN THE MATTER OF GEORGE REEVES, CHARGED WITH CONTEMPT OF COURT.
The Supreme Court of New Jersey.
Argued May 8, 1972.
Decided June 5, 1972.
Mr. Michael S. Bokar argued the cause for appellant.
Ms. Joan W. Murphy, Deputy Attorney General, argued the cause for the Attorney General of New Jersey, amicus curiae (Mr. Stephen Skillman, Assistant Attorney General, of counsel; Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
*505 The opinion of the Court was delivered PER CURIAM.
Defendant was convicted of contempt and sentenced to 60 days in jail. We certified his appeal before argument in the Appellate Division. We do not reach the issue which prompted certification because the conviction must be reversed for failure to comply with the rules relating to summary prosecutions for contempt. What started out as a proceeding to enforce a litigant's right to moneys due from defendant under a support order became, without notice, a penal prosecution resulting in a fixed jail sentence. This, of course, violated the clear mandate of R. 1:10-2 to 4. See New Jersey Dep't of Health v. Roselle, 34 N.J. 331 (1961); In re Carton, 48 N.J. 9 (1966). The rule relating to enforcement of a support order, R. 4:79-9(b), expressly refers to the basic contempt rules we have just cited.
The judgment is therefore reversed.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For affirmance  None.